Exhibit 10.2
 
FORM OF SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of this __ day of
_____, 2007, by and among Modigene Inc. (f/k/a LDG, Inc.), a Nevada corporation
(the “Company”), Modigene Inc., a Delaware corporation (“Modigene”) and the
investor identified on the signature page to this Agreement (the “Investor”).
 
RECITALS:
 
WHEREAS, the Company and Modigene contemplate that they will enter into an
Agreement and Plan of Merger and Reorganization, pursuant to which a
wholly-owned subsidiary of the Company will merge with and into Modigene, with
Modigene remaining as the surviving entity and a wholly-owned subsidiary of the
Company (the “Merger”), upon the effective date of the Merger (the
“Merger Effective Date”);
 
WHEREAS, as a condition to the consummation of the Merger, and to provide the
capital required by Modigene for working capital and other purposes, the Company
is offering (the “Offering”), in compliance with Rule 506 of Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), and available
prospectus exemptions in Canada to accredited investors in a private placement
transaction, a minimum (the “Minimum”) of 4,000,000 units (the “Units”) and a
maximum (the “Maximum”) of 6,666,666 Units, or such greater amount not to exceed
8,666,666 Units as the Company and Modigene may determine, at a purchase price
of $1.50 per Unit, each Unit consisting of one share of the Company’s common
stock, par value $0.00001 per share (“Common Stock”) and a warrant (the
“Investor Warrants”) to purchase one-quarter, or 25%, of a share of Common Stock
for five (5) years at the exercise price of $2.50 per whole share of Common
Stock. A form of Investor Warrant is included in the Confidential Private
Placement Memorandum dated April 13, 2007;


WHEREAS, the Investor desires to subscribe for, purchase and acquire from the
Company and the Company desires to sell and issue to the Investor, the number of
Units set forth on the signature page of this Agreement (the “Investor’s Units”)
upon the terms and conditions and subject to the provisions hereinafter set
forth;
 
WHEREAS, in connection with the purchase of the Investor’s Units, the Company
and the Investor will execute a Registration Rights Agreement of even date
herewith pursuant to which the Company will provide certain registration rights
to the Investor (the “Registration Rights Agreement”); and
 
WHEREAS, the Company, Modigene,, Spencer Trask Ventures, Inc. (“Spencer Trask”)
and Roth Capital Partners, LLC (the “Escrow Agent”) have entered into an Escrow
Agreement (the “Escrow Agreement”) to provide for the safekeeping of funds
received executed in connection with the Offering;
 
NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. Purchase and Sale of the Units. Subject to the terms and conditions of this
Agreement and the satisfaction of the conditions to Closing, the Investor
subscribes for and agrees to purchase and acquire from the Company, and the
Company agrees to sell and issue to the Investor the Investor’s Units at the
purchase price of $1.50 per Unit (the “Purchase Price”); provided, that the
Company reserves the right, in its sole discretion and for any reason, to reject
any Investor’s subscription in whole or in part, or to allot less than the
number of Units subscribed for.
 

--------------------------------------------------------------------------------


 
2. The Closing. The Offering will terminate upon the earlier of (i) receipt of
acceptable subscriptions totaling $10,000,000, or such greater amount up to
$13,000,000 as the Company and Modigene may determine, and (ii) the election of
the Company upon receipt of subscriptions totaling $6,000,000; provided, that
the initial closing of the Offering shall be concurrent with the close of the
Merger (the “Closing,” the date on which such Closing occurs hereinafter
referred to as the “Closing Date”) at the offices of counsel for the Company.
Modigene may elect, in its sole discretion, not to close the Offering unless the
Maximum is sold. On the Closing Date, the Escrow Agent shall deliver the funds
held in escrow as of the Closing Date pursuant to the terms of the Escrow
Agreement. As soon as practicable after the Closing Date, the Company shall
issue and deliver, or shall cause the issuance and delivery of, a stock
certificate registered in the name of the Investor and representing the shares
of Common Stock underlying the Investor’s Units, and a warrant certificate
registered in the name of the Investor representing the Investor’s right to
purchase the number of shares of Common Stock underlying the Investor’s Warrants
purchased in the Offering.
 
3. Closing Conditions.
 
a. Conditions to Obligations of Investors. The respective obligations of the
Investors hereunder in connection with the Closing are subject to the
satisfaction (or waiver) of the following conditions: (i) the accuracy in all
material respects on the Closing Date of the representations and warranties of
the Company contained herein; and (ii) all obligations, covenants and agreements
of the Company required to be performed at or prior to the Closing Date shall
have been performed.


b. Conditions to Obligations of the Company. The obligations of the Company
hereunder in connection with the Closing are subject to the satisfaction (or
waiver) of the following conditions: (i) the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Investors contained herein; (ii) all obligations, covenants and agreements of
the Investors required to be performed at or prior to the Closing Date shall
have been performed; and (iii) the delivery by the Investors of the items set
forth in Section 4 of this Agreement.
 
4. Subscription Procedure. To complete a subscription for the Units, the
Investor must fully comply with the subscription procedure provided in this
Section on or before 5:00 p.m. Eastern time on the Closing Date.
 
a. Transaction Documents. Before 5:00 p.m. Eastern time on the Closing Date, the
Investor shall review, complete and execute this Agreement, the Investor
Questionnaire attached hereto as Appendix A and the Registration Rights
Agreement (collectively, the “Transaction Documents”) and deliver the
Transaction Documents to Spencer Trask, for the benefit of the Company, at the
address provided below. Executed agreements and questionnaires may be delivered
to Spencer Trask by facsimile or electronic mail (e-mail) using the facsimile
number or e-mail address provided below if the Investor immediately thereafter
confirms receipt of such transmission with Spencer Trask and delivers the
original copies of the agreements and questionnaire to Spencer Trask as soon as
practicable thereafter.
 
Spencer Trask - Mailing Address and Facsimile Number:


Spencer Trask Ventures, Inc.
535 Madison Avenue
New York, New York 10022
Attention: DiAnn Ellis, Associate
Facsimile Number: (212) 829-4424
Telephone Number: (800) 622-7078, ext. 672
 
2

--------------------------------------------------------------------------------




b. Purchase Price. Simultaneously with the delivery of the Transaction Documents
to Spencer Trask as provided herein, and in any event on or prior to 5:00 p.m.
Eastern time on the Closing Date, the Investor shall deliver to the Escrow Agent
the full Purchase Price for the Investor’s Units by wire transfer of immediately
available funds pursuant to wire transfer instructions provided below:
 
Escrow Agent - Wire Transfer Instructions:


Bank:
 
Signature
ABA#:
 
026013576
Account Name:
 
Signature Bank, as Agent For Modigene Inc.
Account#:
 
1500892796
FBO:
 
Investor Name
   
Social Security Number
   
Address

 
c. Purchaser Representative. If the Investor has retained the services of a
purchaser representative to assist in evaluating the merits and risks associated
with investing in the Units, the Investor must deliver along with the
Transaction Documents, a purchaser representative certificate in a form
acceptable to the Company.
 
d. Company Discretion. The Company may accept any subscription in whole or in
part or reject any subscription in its sole discretion for any reason and may
terminate this Offering at any time before accepting subscriptions. If the
Investor’s subscription is rejected or if the conditions to closing this
Offering, including the receipt and acceptance of subscriptions representing
$6,000,000, are not satisfied, or if this Offering is otherwise terminated or
withdrawn, funds delivered by the Investor to the Escrow Agent will be returned
to the Investor without interest or deduction.
 
5. Representations and Warranties of the Company and Modigene. In order to
induce the Investor to enter into this Agreement, the Company and, as
applicable, Modigene represent and warrant to the Investor the following:
 
a. Subsidiaries. The Company has no direct or indirect subsidiaries other than
Modigene Acquisition Corp., and Liaison Design Group, LLC, and those set forth
in the Exchange Act Documents (as defined in Section 5(g)), or as are necessary
or desirable to consummate the Merger and the transactions contemplated in the
Merger Agreement. Except as disclosed in the Exchange Act Documents, the Company
owns, directly or indirectly, all of the capital stock of each of its
Subsidiaries (as defined below) free and clear of any and all liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. Modigene has one direct subsidiary, ModigeneTech Ltd. Unless the context
otherwise indicates, references to the terms “Subsidiary” and “Subsidiaries”
used herein specifically refer to ModigeneTech Ltd., Modigene Acquisition Corp.,
and Liaison Design Group, LLC, and those set forth in the Exchange Act
Documents, or as are necessary or desirable to consummate the Merger and the
transactions contemplated in the Merger Agreement.
 
b. Organization and Qualification. The Company, Modigene and the Subsidiaries,
are each an entity duly incorporated or otherwise organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor Modigene, nor any Subsidiary, is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company, Modigene and the Subsidiaries is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have, or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document or Investor Warrant, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, Modigene and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s or Modigene’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document or Investor Warrant (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
3

--------------------------------------------------------------------------------


 
c. Authorization; Enforcement. The Company and, as applicable, Modigene each has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and the Investor
Warrants and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of each of the Transaction Documents and Investor
Warrants by the Company and, as applicable, Modigene and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and Modigene and no further action
is required by the Company and Modigene, and their respective boards of
directors or stockholders in connection therewith. Each Transaction Document and
Investor Warrant has been (or upon delivery will have been) duly executed by the
Company or Modigene, as applicable, and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company or Modigene, as applicable, enforceable against the Company or
Modigene, as applicable, in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
d. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Units and the
consummation by the Company or Modigene, as applicable, of the other
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s, Modigene’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time, or both, would become a default) under,
result in the creation of any lien upon any of the properties or assets of the
Company, Modigene or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company, Modigene or Subsidiary debt or otherwise) or
other understanding to which the Company, Modigene or any Subsidiary is a party
or by which any property or asset of the Company, Modigene or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company, Modigene or any
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company, Modigene or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have, or reasonably be expected to result in, a
Material Adverse Effect.
 
e. Approvals. The execution, delivery, and performance by the Company of this
Agreement and the offer and sale of the Units require no consent of, action by
or in respect of, or filing with, any person, governmental body, agency, or
official other than those consents that have been obtained prior to the Closing
and those filings required to be made pursuant to the Securities Act and any
State Acts which the Company undertakes to file within the applicable time
period or provincial filings required in connection with sales in Canada.
 
4

--------------------------------------------------------------------------------


 
f. Capitalization. Upon issuance in accordance with the terms of this Agreement
against payment of the Purchase Price therefor, the shares of Common Stock
underlying the Investor’s Units will be duly and validly issued, fully paid, and
nonassessable and free and clear of all liens imposed by or through the Company,
and, assuming the accuracy of the representations and warranties of the Investor
and all other purchasers of Units in the Offering, will be issued in accordance
with a valid exemption from the registration or qualification provisions of the
Securities Act, and any applicable state securities laws (the “State Acts”), or
will be issued in accordance with a valid prospectus exemption in Canada. The
Company has not issued any capital stock since its most recently filed periodic
report under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder, and no person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the board of directors of the Company or others is required for the issuance and
sale of the Units. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
g. Exchange Act Filing. During the 12 calendar months immediately preceding the
date of this Agreement, all reports and statements, including all amendments,
required to be filed by the Company with the Securities and Exchange Commission
(the “Commission”) under the Exchange Act, have been timely filed. Such filings,
together with all amendments and all documents incorporated by reference
therein, are referred to as “Exchange Act Documents.” Each Exchange Act Document
conformed in all material respects to the requirements of the Exchange Act and
the rules and regulations thereunder, and no Exchange Act Document, at the time
each such document was filed, included any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
h. Company Financial Statements. The audited financial statements, together with
the related notes of the Company as of December 31, 2006, included in the
Company’s Form 10-KSB/A as filed with the Commission on March 7, 2007 (the
“Company Financial Statements”), fairly present in all material respects, on the
basis stated therein and on the date thereof, the financial position of the
Company at the respective dates therein specified and its results of operations
and cash flows for the periods then ended. Such statements and related notes
have been prepared in accordance with generally accepted accounting principles
in the United States (“GAAP”) applied on a consistent basis except as expressly
noted therein.
 
i. Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the Exchange Act
Documents, except as specifically disclosed in a subsequent Exchange Act
Document filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities (as defined in Section 7
hereof) contemplated by this Agreement, no event, liability or development has
occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made.
 
5

--------------------------------------------------------------------------------


 
j. No Disputes or Litigation Against the Company or Modigene. There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company and Modigene, threatened against or
affecting the Company and Modigene, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Units or (ii) could, if there were an unfavorable decision, have, or reasonably
be expected to result in, a Material Adverse Effect. Neither the Company nor
Modigene, nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company or Modigene, there is
not pending or contemplated, any investigation by the Commission involving the
Company and Modigene or any current or former director or officer of the Company
or Modigene. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
k. Labor Relations. No material labor dispute exists or, to the knowledge of the
Company and Modigene, is imminent with respect to any of the employees of the
Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s, Modigene’s or any Subsidiary’s employees is a
member of a union that relates to such employee’s relationship with such
company, and neither the Company nor Modigene, nor any Subsidiary, is a party to
a collective bargaining agreement, and the Company, Modigene and the
Subsidiaries believe that their relationships with their respective employees
are good. No executive officer, to the knowledge of the Company or Modigene, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company, Modigene nor any of their Subsidiaries to any liability
with respect to any of the foregoing matters. The Company, Modigene and the
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
l. Compliance. Neither the Company nor Modigene, nor any Subsidiary, (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or Modigene, or any Subsidiary), nor has the Company or Modigene, or
any Subsidiary received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement, or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any Court, arbitrator, or governmental
body, or (iii) is or has been in violation of any statute, rule or regulation of
any governmental authority, including without limitation all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company is in
compliance with the applicable requirements of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations thereunder, except where such
noncompliance could not have, or reasonably be expected to result in, a Material
Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
m. Regulatory Permits. The Company, Modigene and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not have, or reasonably be expected to result in, a Material Adverse Effect
(“Material Permits”), and neither the Company nor Modigene, nor any Subsidiary,
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
n. Title to Assets. The Company and Modigene, and, as applicable, the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and Modigene, and
good and marketable title in all personal property owned by them that is
material to the business of the Company and Modigene, in each case free and
clear of all liens, except for liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and Modigene and liens for the payment
of federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and Modigene are held by them under valid, subsisting and enforceable
leases with which the Company and Modigene are in compliance.
 
o. Patents and Trademarks. The Company and Modigene, and any of their respective
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses, and other similar rights that are necessary or material for use in
connection with their respective businesses and which the failure to so have
could, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor Modigene, nor any of their respective
Subsidiaries, has received a written notice that the Intellectual Property
Rights used by the Company or Modigene, or any of their respective Subsidiaries,
violates or infringes upon the rights of any person. Except as set forth in the
Exchange Act Documents, to the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
person of any of the Intellectual Property Rights, except where such
infringement could not have, or reasonably be expected to result in, a Material
Adverse Effect.
 
p. Insurance. The Company and Modigene and, as applicable, the Subsidiaries, are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which the Company and Modigene and the Subsidiaries are engaged, including, but
not limited to, directors’ and officers’ liability coverage. Neither the Company
and Modigene, nor any Subsidiary, has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.
 
q. Transactions With Affiliates and Employees. Except as set forth in the
Exchange Act Documents, the Confidential Private Placement Memorandum dated
April 13, 2007 (the “Memorandum”) and those transactions contemplated by the
Transaction Documents, none of the officers or directors of the Company or
Modigene and, to the knowledge of the Company or Modigene, none of the employees
of the Company or Modigene is presently a party to any transaction with the
Company, Modigene or any Subsidiary (other than for services as employees,
officers, and directors), including any contract, agreement, or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, or such employee or, to the knowledge of the
Company or Modigene, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, or
partner.
 
7

--------------------------------------------------------------------------------


 
r. Internal Accounting Controls. The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company and its Subsidiaries
is made known to the Company’s certifying officers by others within those
entities, particularly during the period in which the Company’s Form 10-KSB or
10-QSB, as the case may be, are being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the reporting period covered by the Company’s Form
10-KSB and each of the Company’s Forms 10-QSB filed with the Commission (each
such date, the “Evaluation Date”) and presented in each such report their
conclusions about the effectiveness of the Company’s disclosure controls and
procedures based on their evaluations as of the applicable Evaluation Date.
Since the Evaluation Date of the Company’s most recently filed Form 10-KSB or
Form 10-QSB, there have been no significant changes in the Company’s disclosure
controls and procedures, the Company’s internal control over financial reporting
(as defined in Exchange Act Rules 13a-15(f) or 15d-15(f) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls over financial reporting.
 
s. Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
t. Certain Fees. Other than the cash and warrants commissions payable on the
Closing, no brokerage or finder’s fees or commissions are or will be payable by
the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank, or other person with respect to the transactions
contemplated by this Agreement. The Investor shall have no obligation with
respect to any claims (other than such fees or commissions owed by an Investor
pursuant to written agreements executed by the Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
 
8

--------------------------------------------------------------------------------


 
u. Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in this Agreement and the Transaction
Documents, and the representations and warranties made by all other purchasers
of Units in the Offering, no registration under the Securities Act is required
for the offer and sale of the Investor’s Units by the Company to the Investor
hereunder.
 
v. Listing and Maintenance Requirements. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the
Common Stock on the NASD Over the Counter Bulletin Board.
 
w. Investment Company. Neither the Company nor Modigene is an “investment
company” or an “affiliate” of an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
x. No Additional Agreements. Neither the Company nor Modigene has any agreement
or understanding with any other purchasers of the Units in the Offering with
respect to the transactions contemplated by this Agreement on terms that differ
substantially from those set forth in this Agreement.
 
y. Disclosure. The Investor confirms that in making its decision to enter into
this Agreement, the Investor has relied on the information contained in the
Confidential Private Placement Memorandum dated April 13, 2007 and on the
representations and warranties set forth in Section 5 of this Agreement, and not
on any other materials that have been furnished by or on behalf of the Company
or Modigene. The information contained in the Memorandum and the representations
and warranties of the Company and Modigene in this Agreement are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company and Modigene confirm that neither they nor any
person acting on their behalf has provided the Investor, or its agents or
counsel, with any information that the Company or Modigene believes would
constitute material, non-public information following the announcement of the
Closing and the transactions contemplated thereby. The Company understands and
confirms that the Investor will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company.
 
z. Registration Rights. Other than each of the Investors and the broker-dealers
receiving warrants in connection with the Offering, no person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.
 
aa. No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Offering of the Units to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable stockholder approval provisions
of any Trading Market (hereinafter defined) on which any of the securities of
the Company are listed or designated. “Trading Market” means the following
markets or exchanges on which the Common Stock is listed or quoted for trading
on the date in question: the American Stock Exchange, the Nasdaq Stock Market,
the New York Stock Exchange or the OTC Bulletin Board.
 
bb. No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Units by any form of general
solicitation or general advertising. The Company has offered the Units for sale
only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
 
9

--------------------------------------------------------------------------------


 
cc. Acknowledgment Regarding Investors’ Purchase of Securities. The Company and
Modigene acknowledge and agree that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company and Modigene
further acknowledge that no Investor is acting as a financial advisor or
fiduciary of the Company or Modigene (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated thereby, and any
advice given by any Investor or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Investors’ purchase of the
Units. The Company and Modigene further represent to each Investor that the
Company’s and Modigene’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and Modigene and their
representatives.
 
6. Representations and Warranties of the Investor. In order to induce the
Company and Modigene to enter into this Agreement, the Investor represents and
warrants to the Company and Modigene the following:
 
a. Authority. If a corporation, partnership, limited partnership, limited
liability company, or other form of entity, the Investor is duly organized or
formed, as the case may be, validly existing, and in good standing under the
laws of its jurisdiction of organization or formation. The Investor has all
requisite individual or entity right, power, and authority to execute, deliver,
and perform this Agreement.
 
b. Enforceability. The execution, delivery, and performance of this Agreement by
the Investor have been duly authorized by all requisite partnership, corporate
or other entity action, as applicable. This Agreement has been duly executed and
delivered by the Investor, and, upon its execution by the Company and Modigene,
shall constitute the legal, valid, and binding obligation of the Investor,
enforceable in accordance with its terms, except to the extent that its
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium,
or other laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
c. No Violations. The execution, delivery, and performance of this Agreement by
the Investor do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Investor pursuant to, any material instrument or agreement to which the Investor
is a party or by which the Investor or its properties may be bound or affected,
and, do not or will not violate or conflict with any provision of the articles
of incorporation or bylaws, partnership agreement, operating agreement, trust
agreement, or similar organizational or governing document of the Investor, as
applicable.
 
d. Knowledge of Investment and its Risks. The Investor has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of Investor’s investment in the Units. The Investor
understands that an investment in the Company represents a high degree of risk
and there is no assurance that the Company’s business or operations will be
successful. The Investor has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, the
Investor could lose Investor’s entire investment in the Company.
 
10

--------------------------------------------------------------------------------


 
e. Investment Intent. The Investor hereby represents and warrants that (i) the
Investor’s Units are being acquired for investment for the Investor’s own
account, and not as a nominee or agent and not with a view to the resale or
distribution of all or any part of the Investor’s Units, and the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing any of the Investor’s Units within the meaning of the Securities
Act, (ii) the Investor’s Units are being acquired in the ordinary course of the
Investor’s business, and (iii) the Investor does not have any contracts,
understandings, agreements, or arrangements, directly or indirectly, with any
person and/or entity to distribute, sell, transfer, or grant participations to
such person and/or entity with respect to, any of the Investor’s Units. The
Investor is not purchasing the Investor’s Units as a result of any
advertisement, article, notice or other communication regarding the Investor’s
Units published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
f. Investor Status. The Investor is an “accredited investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act and the
information provided by the Investor in the Investor Questionnaire, attached
hereto as Appendix A, is truthful, accurate, and complete. The Investor is not
registered as a broker-dealer under Section 15 of the Exchange Act or an
affiliate of such broker-dealer, except as otherwise provided in the Investor
Questionnaire.
 
g. Disclosure. The Investor has reviewed the information provided to the
Investor by the Company in connection with the Investor’s decision to purchase
the Investor’s Units, including but not limited to, the Company’s publicly
available filings with the Commission and the information contained therein. The
Company has provided the Investor with all the information that the Investor has
requested in connection with the decision to purchase the Investor’s Units. The
Investor further represents that the Investor has had an opportunity to ask
questions and receive answers from the Company regarding the business,
properties, prospects, and financial condition of the Company. All such
questions have been answered to the full satisfaction of the Investor. Neither
such inquiries nor any other investigation conducted by or on behalf of the
Investor or its representatives or counsel shall modify, amend, or affect the
Investor’s right to rely on the truth, accuracy, and completeness of the
disclosure materials and the Company’s representations and warranties contained
herein.
 
h. No Registration. The Investor understands that Investor may be required to
bear the economic risk of Investor’s investment in the Company for an indefinite
period of time. The Investor further understands that (i) neither the offering
nor the sale of the Investor’s Units has been registered under the Securities
Act or any applicable State Acts in reliance upon exemptions from the
registration requirements of such laws, (ii) the Investor’s Units must be held
by the Investor indefinitely unless the sale or transfer thereof is subsequently
registered under the Securities Act and any applicable State Acts, or an
exemption from such registration requirements is available, (iii) except as set
forth in the Registration Rights Agreement, dated as of the date hereof, between
the Company and the Investor, the Company is under no obligation to register any
of the shares of Common Stock underlying the Investor’s Units on the Investor’s
behalf or to assist the Investor in complying with any exemption from
registration, and (iv) the Company will rely upon the representations and
warranties made by the Investor in this Agreement and the Transaction Documents
in order to establish such exemptions from the registration requirements of the
Securities Act and any applicable State Acts.
 
i. Transfer Restrictions. The Investor will not transfer any of the Investor’s
Units or the shares of Common Stock underlying the Investor’s Units or the
Investor Warrants unless such transfer is registered or exempt from registration
under the Securities Act and such State Acts, and, if requested by the Company
in the case of an exempt transaction, the Investor has furnished an opinion of
counsel reasonably satisfactory to the Company that such transfer is so exempt.
The Investor understands and agrees that (i) the certificates evidencing the
shares of Common Stock underlying the Investor’s Units and the Investor’s
Warrants will bear appropriate legends indicating such transfer restrictions
placed upon the Units and shares of Common Stock and Investor Warrants, (ii) the
Company shall have no obligation to honor transfers of any of the Investor’s
Units, Investor Warrants or shares of Common Stock underlying the Investor’s
Units or Investor Warrants in violation of such transfer restrictions, and (iii)
the Company shall be entitled to instruct any transfer agent or agents for the
securities of the Company to refuse to honor such transfers.
 
11

--------------------------------------------------------------------------------


 
j. No Solicitation. The Investor (i) did not receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available, with respect to the Units or (ii) was
not solicited by any person, other than by representatives of the Company, with
respect to a purchase of the Units.
 
k. Principal Address. The Investor’s principal residence, if an individual, or
principal executive office, if an entity, is set forth on the signature page of
this Subscription Agreement.
 
l. Reliance by the Company and Modigene. The Investor acknowledges and consents
to the Company’s and Modigene’s reliance on the Investor’s representations and
warranties made above for purposes of complying with all applicable securities
laws and any applicable exemptions from registration requirements thereunder and
otherwise.
 
7. Transfer Restrictions.
 
a. The Common Stock and Common Stock issuable upon exercise of the Investor
Warrants (the “Warrant Shares”) (the Common Stock, Investor Warrants and Warrant
Shares are collectively referred to as the “Securities”) may only be disposed of
in compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of an Investor
under this Agreement and the Registration Rights Agreement.
 
b. The Investors agree to the imprinting, so long as is required by this Section
7, of a legend on any of the Securities in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
12

--------------------------------------------------------------------------------


 
c. Certificates evidencing the Common Stock and Warrant Shares shall not contain
any legend (including the legend set forth in Section 7(b)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Common Stock or Warrant Shares pursuant to Rule 144, or (iii)
if such Common Stock or Warrant Shares are eligible for sale under Rule 144(k),
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the effective date
of the Registration Statement (the “Effective Date”) if required by the
Company’s transfer agent to effect the removal of the legend hereunder. If all
or any portion of an Investor Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Warrant Shares, such
shares shall be issued free of all legends. The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 7(c), it will, five Trading Days (“Trading Days” shall mean the
days on which the Common Stock is traded or quoted on a Trading Market).
following the delivery by an Investor to the Company or the Company’s transfer
agent of a certificate representing Common Stock or Warrant Shares, as the case
may be, issued with a restrictive legend (such fifth Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Investor a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 7. Upon requests by the Investors, the certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Investors by crediting the account of the
Investor’s prime broker with the Depository Trust Company System.
 
d. In addition to such Investor’s other available remedies, the Company shall
pay to an Investor, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Common Stock or Warrant Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Company’s transfer
agent) delivered for removal of the restrictive legend and subject to Section
7(c), $10 per Trading Day (increasing to $20 per Trading Day five (5) Trading
Days after such damages have begun to accrue) for each Trading Day after the
Legend Removal Date until such certificate is delivered without a legend.
Nothing herein shall limit such Investor’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Investor shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. For
purposes of this Section 7(d) “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (i) if the Common Stock is
then listed or quoted on a Trading Market, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
Trading Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time); (ii)  if the OTC Bulletin Board is not
a Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (iii) if the
Common Stock is not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (iv) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Investor and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.
 
e. Each Investor, severally and not jointly with the other Investors, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 7 is predicated upon the Company’s
reliance that the Investor will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
13

--------------------------------------------------------------------------------


 
8. Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement and the Transaction Documents are several and
not joint with the obligations of any other purchaser of Units in the Offering,
and the Investor shall not be responsible in any way for the performance of the
obligations of any other purchaser of Units in the Offering under any
Transaction Document. The decision of the Investor to purchase the Investor’s
Units pursuant to the Transaction Documents has been made by the Investor
independently of any other purchaser of Units in the Offering. Nothing contained
herein or in any Transaction Document or Investor Warrant, and no action taken
by any purchaser of Units pursuant thereto, shall be deemed to constitute such
purchasers as a partnership, an association, a joint venture, or any other kind
of entity, or create a presumption that the purchasers of Units are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Investor
acknowledges that no other purchaser of Units has acted as agent for the
Investor in connection with making its investment hereunder and that no other
purchaser of Units will be acting as agent of the Investor in connection with
monitoring its investment in the Units or enforcing its rights under the
Transaction Documents and Investor Warrants. The Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents
or Investor Warrants, and it shall not be necessary for any other purchaser of
Units to be joined as an additional party in any proceeding for such purpose.
 
9. Prospectus Delivery Requirement. The Investor hereby covenants with the
Company not to make any sale of the Investor’s Units without complying with the
provisions hereof and of the Registration Rights Agreement, and without
effectively causing the prospectus delivery requirement under the Securities Act
to be satisfied (unless the Investor is selling in a transaction not subject to
the prospectus delivery requirement).
 
10. Stockholder Approval. The Company represents and warrants to the Investor
that a vote of the stockholders of the Company will not be required to approve
the issuance of the Investor’s Units.
 
11. Indemnification of Investor. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investor
and its directors, officers, stockholders, members, managers, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs, and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach, or inaccuracy of any representation, warranty,
covenant, or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation, and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.
 
12. Contribution. If the indemnification under Section 11 is unavailable to an
indemnified party or insufficient to hold an indemnified party harmless for any
Losses, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party, in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and indemnified party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Action to
the extent such party would have been indemnified for such fees or expenses if
the indemnification provided for in this Section was available to such party in
accordance with its terms.
 
14

--------------------------------------------------------------------------------


 
13. Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.
 
14. Non-Public Information. Subsequent to the Closing, the Company covenants and
agrees that neither it nor any other person acting on its behalf will provide
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto the Investor
shall have executed a written agreement regarding the confidentiality and use of
such information.
 
15. Further Assurances. The parties hereto will, upon reasonable request,
execute and deliver all such further assignments, endorsements, and other
documents as may be necessary in order to perfect the purchase by the Investor
of the Investor’s Units. In addition, the Company agrees that it will do all
such acts necessary to ensure that Canadian residents holding shares will be
able to trade such securities without resale restrictions under Canadian
securities legislation within four months from the Merger Effective Date,
including, if necessary, all acts in order for the Company to become a reporting
issuer in a Canadian province or territory, which may include the filing and
receipting of a prospectus by Canadian securities regulatory authorities.
 
16. Entire Agreement; No Oral Modification. This Agreement and the other
Transaction Documents and Investor Warrants contain the entire agreement among
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings with respect thereto and this Agreement may
not be amended or modified except in a writing signed by both of the parties
hereto.
 
17. Amendments and Waivers. The provisions of this Agreement may be amended on
or before the Closing Date, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the majority of Investors, unless such provision is specific to an
Investor. The Investors acknowledge that by the operation of this Section 17,
the majority of Investors may have the right and power to diminish or eliminate
all rights of the Investors under this Agreement.
 
18. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors and
assigns; however, nothing in this Agreement, expressed or implied, is intended
to confer on any other person other than the parties hereto, or their respective
heirs, successors, or assigns, any rights, remedies, obligations, or liabilities
under or by reason of this Agreement.
 
19. Counterparts. This Agreement may be executed in any number of counterparts,
for each of which shall be deemed to be an original and all of which together
shall be deemed to be one and the same instrument. In the event that any
signature is delivered by facsimile transmission or electronic mail (e-mail),
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
15

--------------------------------------------------------------------------------


 
20. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the United States of America and the
State of New York, both substantive and remedial, without regard to New York
conflicts of law principles. Any judicial proceeding brought against any of the
parties to this agreement or any dispute arising out of this Agreement or any
matter related hereto shall be brought in the courts of the State of New York,
New York County, or in the United States District Court for the Southern
District of New York and, by its execution and delivery of this agreement, each
party to this Agreement accepts the jurisdiction of such courts.
 
21. Prevailing Parties. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party shall be entitled to receive and the
nonprevailing party shall pay upon demand reasonable attorneys’ fees in addition
to any other remedy.
 
22. Notices. All communication hereunder shall be in writing and shall be
mailed, delivered, telegraphed or sent by facsimile or electronic mail, and such
delivery shall be confirmed to the addresses as provided below:
 
if to the Investor:


to the address set forth on the signature page of this Agreement
 
if to the Company before the Closing Date:


Modigene Inc.
The Europa Center
100 Europa Dr., Suite 455
Chapel Hill, NC 27517-2369
Attn: Peter L. Coker, Sr., President
Facsimile: (919) 933-2730
 
with copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, New York 10022
Attention: Kenneth S. Goodwin, Esq.
Facsimile: (212) 400-6901


if to Modigene or to the Company after the Closing Date, to:


Modigene Inc.
8000 Towers Crescent Drive
Suite 1300
Vienna, VA 22182
Attention: Shai Novik, President
Facsimile: (703) 288-0070
 
16

--------------------------------------------------------------------------------


 
with a copy to:


Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive, Suite 2700
Chicago, IL 60606
Attn: Gretchen Trofa, Esq.
Facsimile: (312) 984-3150


After June 30, 2007:


200 West Madison Street, Suite 3900
Chicago, IL 60606


23. Headings. The section headings herein are included for convenience only and
are not to be deemed a part of this Agreement.

 
[SIGNATURE PAGES FOLLOW]
 
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first written above.

       
MODIGENE INC., a Nevada corporation
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Peter L. Coker, Sr., President
Its: President

 
[SIGNATURE PAGES OF MODIGENE AND INVESTOR FOLLOW]
 
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first written above.

       
MODIGENE INC., a Delaware corporation
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Shai Novik
Its: President

 
[SIGNATURE PAGE OF INVESTOR FOR SUBSCRIPTION AGREEMENT FOLLOWS]
 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first written above.


INVESTOR (individual)
 
INVESTOR (entity)
           
Signature
 
Name of Entity
           
Print Name
 
Signature
     
Address of Principal Residence:
   

 
Print Name:    
         

 
Title:
 

     
Social Security Number:
 
Address of Executive Offices:
           
Telephone Number:
               
Facsimile Number:
 
IRS Tax Identification Number:
               
Telephone Number:
               
Facsimile Number:
               
Email Address:
     



 
X
$1.50
=
$
Number of Units
 
Price per Unit
 
Purchase Price



[SIGNATURE PAGE OF INVESTOR FOR REGISTRATION RIGHTS AGREEMENT FOLLOWS]
 
1

--------------------------------------------------------------------------------



This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASER (Individual)
             
(Print Name)
     
PURCHASER (Entity)
 
 
By:
       
Name:
   
 
Its:
(Print Name)
   
(Print Title)

 
2

--------------------------------------------------------------------------------



